BAKES, Justice.
Plaintiff Howes sued defendants Fultz, Johnson and Hulit for damages arising from a broken hip suffered in an automobile accident. On the court’s special verdict form the jury apportioned 75% of the negligence to Hulit, 20% to Fultz and Johnson, and 5% to plaintiff Howes. The jury determined plaintiff’s damages to be $118,-000. In response to various post trial motions, the trial court granted a j.n.o.v. removing the 5% negligence allocated by the jury to Howes and granted an additur of $14,000 for permanent disfigurement. Appellants appeal from the trial court’s memorandum decision and order and the amended judgment. We affirm in part, reverse in part, and remand.
I
FACTS
This damage action arose from an automobile accident which occurred approximately one-half hour after sunset on August 27, 1985, near Shoshone, Idaho. Plaintiff respondent Howes was a passenger in the right front seat of an eastbound car driven by defendant Hulit, which collided with the rear of an eastbound tractor/hay baler combination. The tractor/baler was being operated by defendant Fultz, an employee of the owner, Johnson. The farm implements were being moved down the highway between farm operations.
The tractor was illuminated by four white lights pointing forward. To the rear and aimed at the bailer, the tractor had two white floodlights, similar in intensity to low beam car headlights. They were located on top of the cab, about nine feet from the ground. Immediately forward of these two white lights were two orange flashing lights which the evidence indicated may have been obscured due to the intensity of the white lights. Below the white lights, approximately six feet off the ground, were two red taillights — one on each side of the tractor. Between these lights a “slow moving vehicle” reflective triangle was located.
The baler was equipped on the rear with two 4-inch red lights (one on each side), a “slow moving vehicle” triangle, and a 4-inch white working light. The white working light was obscured by the baler frame *683and would not have been visible from the rear, but both the tractor driver and the tractor owner testified that the two red lights were working shortly before the baler got onto the highway. There were no flashing red lights or pilot vehicles following the baler.
At the time of the accident the tractor/baler was traveling at 18 m.p.h. The Hulit vehicle was traveling between 45 and 50 m.p.h. The highway was level, wide and dry, and testimony was given that visibility was in the range of two miles.
Mrs. Hulit took no evasive action of any kind prior to impact. There were no skid marks at the scene. None of the occupants in the car, including a back seat passenger, William Corbett, recalled any conversations, warnings or exclamations by anyone about potential danger in the roadway prior to impact. Nevertheless, Corbett saw two white lights in the distance shortly before impact, but was looking out the side window at the time of the accident. Plaintiff Howes, too, admitted seeing something with two white lights in the roadway before the accident. She said, “It looked like a, oh, van or something with the lights up above, a van or some kind of a — some kind of a piece of machinery or something....”
The driver’s license of Mrs. Hulit was restricted to daylight driving. She died of cancer before trial and before she could be deposed. Howes testified that she and Mrs. Hulit were good friends and that she had ridden with Mrs. Hulit at nighttime prior to the date of the accident. She denied prior knowledge of the restricted license, but appellant asserts that certain of Howes’ responses to questions suggest that she indeed knew of Hulit’s visual impairments and her restricted driver’s license.
Fultz and Johnson called an accident re-constructionist, David Lord, who testified that the white rear tractor lights and the red baler lights were visible for 1.3 miles and 0.35 miles, respectively, before the point of impact. Accordingly, assuming a closing speed of 25 m.p.h., he testified that 158 seconds would have elapsed from the first opportunity to see the white lights until impact, and 50 seconds would have elapsed between first sight of the red lights and impact. Lord estimated that the accident was still avoidable up to 59 feet before impact, assuming a reaction time of 2.5 seconds.
At the close of trial the jury returned a special verdict allocating 75% of the negligence to Hulit, 20% to Fultz and Johnson, and 5% to Howes. The jury fixed Howes’ damages at $118,000,1 which was later reduced to $112,000 by application of the 5% comparative negligence attributed to Howes by the jury.
In response to various post trial motions, the trial court granted a j.n.o.v. removing the 5% negligence allocated to Howes and granted a damages additur of $14,000 for permanent disfigurement. In granting the additur the trial court did not offer defendants the alternative of a new trial.
Fultz and Johnson now appeal from the memorandum decision and order on post trial motions dated December 2, 1987, and the amended judgment dated December 8, 1987. We affirm in part, reverse in part, and remand the case to the district court.
II
DID THE TRIAL COURT ERR IN REMOVING THE JURY FINDING THAT HOWES WAS 5% COMPARATIVELY NEGLIGENT?
We hold that the trial court erred in granting the j.n.o.v. on the issue of Howes’ *6845% negligence. In determining whether a j.n.o.v. should have been granted, this Court applies the same standard as does the trial court which passed on the motion originally. Whether a verdict should be directed is purely a question of law and on those questions the parties are entitled to full review by this Court without special deference to the views of the trial court. Quick v. Crane, 111 Idaho 759, 727 P.2d 1187 (1986). Hence, this Court must review the record of the trial below and draw all inferences from the evidence in a light most favorable to the non-moving party to determine if there was substantial evidence to justify submitting the case to the jury. Based upon our review of the record on this standard, we conclude that there was substantial competent evidence to justify submitting the case to the jury. Quick v. Crane, supra.
At trial three different theories were advanced regarding Howes’ negligence: (1) she knew that her long time friend (Hulit) had poor vision and that it was getting dark as they left Gooding to return to their home in Hailey; (2) she knew of Hulit’s restricted driver’s license, yet rode in the car knowing that Hulit would be driving after dark; and (3) while thus riding as a passenger she saw the lights of what she thought was either a van or a piece of machinery in the road, but did not warn Hulit of the impending danger.
These theories were supported by some evidence at trial, most of it originating from the plaintiff herself. First, when asked if she noticed anything in the roadway ahead before the impact with the hay baler, plaintiff replied that she saw something that “looked like a, oh, van or something with the lights up above, a .van or some kind of a — some kind of a piece of machinery or something_” A little later plaintiff testified:
“Q. Okay, you thought you saw two white lights?
“A. Yes.
“Q. And you saw them at quite a distance?
“A. Yes.
“Q. And you were able to distinguish that there were two lights at quite a distance?
“A. Yes, there were two white lights at—
“Q. And at some point in time, you closed that distance, apparently, to where you could make a determination to yourself that there was a silhouette or something that reminded you of a van or something?
“A. Well, this was just like from a distance, it ... I never did determine what anything was. Definitely what anything was.
“Q. I realize that, but I believe that Mr. Smith asked you the question: Did you have any idea or concept of what it was that was in front of you? And you said: Well, it had this appearance of perhaps being a van. Do you recall that testimony?
“A. Yes, from a distance.
“Q. From a distance?
“A. Um-hum.
“Q. But was that a different distance than when you first saw or noticed the two white lights?
“A. Oh, I don’t know. I mean I just — I don’t know.
“Q. At the time that you were traveling on that road, you were a passenger in the front seat?
“A. Yes.
“Q. And you testified to Mr. Smith’s question that you were looking forward?
“A. Yes.
“Q. Down the road. Did that continue right up to the time of impact?
“A. Well, as far as I know. I mean I was looking ahead, but ...
“Q. Did you notice that those lights appeared to get closer?
“A. Well, I don’t ... I don’t know. I mean, I don’t know that they were ..'.
“Q. You weren’t asleep?
“A. No. It just seemed to me like we were ... When we noticed it, when we were in the — it was right at the impact.
“Q. But you noticed the lights farther away first?
*685“A. Yes.
“Q. Did you say anything prior to impact?
“A. No, not that I — not that I know of, I mean, just ... It happened so fast, we were in it.
“Q. Okay. But to the best of your recollection today, at the time, you were still looking down the roadway at the time of impact?
“A. As far as I know.”
Finally, when questioned regarding her knowledge of Hulit’s restricted driving license, plaintiff Howes testified as follows:
“Q. Now, you testified to Mr. Smith’s questions that you were not aware that Wilma [Hulit] had restrictions on daylight driving, or, on nighttime driving until after the accident, correct?
“A. That’s correct.
“Q. Would you turn to Page 17 [of your earlier deposition]. Have you found Page 17?
“A. Yes.
“Q. Pardon?
“A. Yes.
“Q. Commencing at Line 15, the question by Mr. Harwood: 'Was it dark when you left Gooding?’ Your answer: ‘It was just — well, it was — it was still light, but it was getting — we were going to stop in Shoshone and Bill was going to drive.’ Now, did I read that correctly?
“A. Yes.
“Q. Can you explain to me how that question and that answer can be responsive or related to each other unless you knew that Wilma was not to be driving at dark?
“A. I don’t see what that has to do with it.
“Q. Why, in response to a question which asks you if it was dark, would you respond that you were going to stop in Shoshone and Bill was going to drive unless you knew that Wilma was not to drive at dark?
“A. That had nothing to do with me. I didn't ... The arrangements had nothing to do with me.”
After the presentation of this and all the other evidence, the jury, via Instruction No. 20, was instructed as follows:
“A passenger in an automobile has a duty to exercise the care and caution for his or her own safety that a reasonably prudent person of the same age and maturity would exercise in the same circumstances. Nevertheless, as a general rule and in the absence of special circumstances indicating the presence of imminent danger or the negligence of the driver, a passenger may rely on the driver to properly attend to the operation of the vehicle and to operate it with due care. A passenger’s inattention or failure to observe the traffic and roadway does not constitute contributory negligence, unless special circumstances and the passenger’s awareness of certain dangers impose a greater degree of care under the circumstances.” (Emphasis added.)
After hearing plaintiff’s own testimony quoted above, and after being so instructed by the court, the jury could well have found that plaintiff Howes was negligent. The record contains evidence upon which the jury may have found that plaintiff knew that her long time friend, Wilma Hulit, had visual impairments, perhaps even a restricted driver’s license, yet she rode in the car knowing Hulit would be driving after dark. Also, she saw an object, like a van or a piece of machinery, in the road, yet she did not warn the driver of it. The foregoing was substantial competent evidence upon which the jury could have based its conclusion that Howes was 5% negligent, and both this Court and the trial court are bound by that jury determination. Quick v. Crane, 111 Idaho 759, 727 P.2d 1187 (1986); Ross v. Coleman Co., Inc., 114 Idaho 817, 761 P.2d 1169, 1178 (1988) (“If [the jury’s findings are supported by substantial competent evidence], then both the trial court and this Court are bound by the jury’s verdict.”); Garrett Freightlines, Inc. v. Bannock Paving Co., Inc., 112 Idaho 722, 735 P.2d 1038 (1987); Dinneen v. Finch, 100 Idaho 620, 603 P.2d *686575 (1979). Accordingly, we reverse the district court’s j.n.o.v. on this issue.
Ill
DID THE TRIAL COURT ERR IN GRANTING AN ADDITUR WITHOUT OFFERING THE ALTERNATIVE OF A NEW TRIAL?
Following the jury verdict, plaintiff Howes moved for an additur of judgment based on the alleged inadequacy of the jury award of $1,000 for permanent disfigurement. In its memorandum decision and order on post trial motions, the trial court noted that it is required to compare the amount of the jury’s damage award with the amount of damages which the trial court would have awarded sitting as a “thirteenth juror.” With this in mind, the trial judge then found that an award of $1,000 for permanent disfigurement was insufficient; therefore, the court awarded an additur of $14,000, bringing the total permanent disfigurement award to $15,000. However, in ordering that additur, the court expressly stated that it did not find that the lesser award was the result of the jury’s passion or prejudice.
We hold that the trial court’s grant of the additur was error. Our prior cases of Sanchez v. Galey, 112 Idaho 609, 733 P.2d 1234 (1986), Quick v. Crane, 111 Idaho 759, 727 P.2d 1187 (1986), and Dinneen v. Finch, 100 Idaho 620, 603 P.2d 575 (1979), provide that an additur or a remit-titur may only be granted as an alternative to the granting of a new trial. See also Smallwood v. Dick, 114 Idaho 860, 761 P.2d 1212 (1988). The law in this regard was most recently summarized in Sawyer v. Claar, 115 Idaho 322, 766 P.2d 792 (1988). In Sawyer, after discussing Idaho precedent, the Idaho Court of Appeals stated:
“In sum, Dinneen and Quick do not countenance automatic substitution of a judge’s damage award for that of the jury whenever the two differ. Rather, the trial judge must follow a carefully delineated process. First, the judge must weigh the evidence to determine whether it supports the verdict. If the verdict could be sustained upon substantial evidence, but the trial judge nonetheless believes an injustice has occurred because the verdict is excessive or inadequate, then he must determine whether the jury appears to have acted under the influence of passion or prejudice. See I.R.C.P. 59(a)(5).” Id. at 324, 766 P.2d at 794.
In other words, the trial judge can grant an additur or remittitur only by offering a new trial as an alternative, and then only if he determines that the disparity between his evaluation of damages and the jury’s award is sufficient to suggest that the jury’s evaluation of damages was the result of passion or prejudice. In the instant case, however, the trial court expressly found that the jury’s award was not the result of passion or prejudice, stating, “The Court does not find that the lesser award was the result of ‘passion or prejudice.’ ” The predicate for awarding an additur, as an alternative to offering a new trial, then, was not present. Accordingly, we reverse the trial court’s additur and remand with directions to enter a judgment on the jury verdict.
IV
DID THE TRIAL COURT ERR IN GIVING THE IDJI-APPROVED SPECIAL VERDICT FORM, RATHER THAN APPELLANT’S REQUESTED SPECIAL VERDICT FORM?
We hold that the trial court did not err in giving the IDJI-approved special verdict form. The questions propounded by appellant’s special verdict form inquired regarding plaintiff Howes’ “injuries.” The IDJI-approved form, by way of contrast, utilizes the term “accident.” Appellants argue that the jury might have assessed more comparative negligence to Howes if the special verdict form had been more appropriately worded.
While “[pjattern jury instructions and comments thereto are recommendatory, not mandatory,” Jerome Thriftway Drug, Inc. v. Winslow, 110 Idaho 615, 620, 717 P.2d 1033, 1038 (1986), I.R.C.P. 51(a)(2) provides *687in part, “Whenever the latest edition of Idaho Jury Instructions (IDJI) contains an instruction applicable to a case and the trial judge determines that the jury should be instructed on the subject, it is recommended that the judge use the IDJI instruction unless he finds that a different instruction would more adequately, accurately or clearly state the law.” Appellants have shown nothing, other than unsupported speculation, that the giving of the IDJI-approved special verdict form was error, or that the failure to give their requested special verdict form would have more accurately stated the law or changed the result. There is nothing in the record to indicate that the jury would have come to a different conclusion had it been questioned regarding plaintiffs negligence in causing her own injuries, rather than plaintiff’s negligence in causing the accident. Accordingly, we find no error in the trial court’s giving of the IDJI-approved special verdict form in this case.
V
DID THE TRIAL COURT ERR IN GIVING INSTRUCTION NO. 25, RATHER THAN APPELLANTS’ REQUESTED INSTRUCTIONS NOS. 16, 17, 18 AND 19?
The crux of this issue is the state of the law in Idaho regarding the movement of farm machinery at night at the time of the accident, August 27, 1985. Appellants argue that the trial court’s reference to I.C. § 49-801A2 was unnecessary and that, based on the court’s instructions, the jury could have concluded that any movement of farm machinery on state highways after dark was totally prohibited unless flashing colored lights and a pilot vehicle were utilized. This, however, was the state of the law in 1985 when the accident occurred, and the court correctly so instructed the jury. On August 27, 1985, I.C. § 49-801A prohibited the movement of slow moving vehicles, including farm equipment, during the night. The only exception then applicable to the prohibition of I.C. § 49-801A was I.C. § 49-918 which permits harvesting machinery to be moved at night if accompanied by pilot cars and flashing colored lights.3 It is undisputed that at the time of the accident the tractor/hay baler combination did not have a flashing red-colored light visible from the back of the machinery, nor was it accompanied by any pilot vehicles. Accordingly, the court’s instruction in this regard was not in error and we affirm.4
VI
DID THE TRIAL COURT ERR IN GIVING INSTRUCTION NO. 18, RATHER THAN APPELLANTS’ REQUESTED INSTRUCTION NO. 29?
Appellants’ Requested Instruction No. 29 reads as follows:
“You are instructed that under the law of the State of Idaho that one negligent defendant may be obligated to pay a plaintiff for all or part of the money *688damages sustained by that plaintiff even though another defendant was found more negligent by way of percentage comparison.
“This concept is called joint and several liability. A defendant is not obligated to pay damages to a plaintiff only when no negligence is equal to or less than the plaintiff’s negligence.” (Sic.)
This instruction was refused, and the court instead gave Instruction No. 18, which reads:
“If you find that the plaintiff Anne Teresa Howes was guilty of negligence which was equal to or greater than that of the defendant Jack Johnson and/or Dennis Lee Fultz, then the plaintiff, Anne Teresa Howes, will not recover anything from defendant, Jack Johnson.”
Appellants argue that the trial judge abused his discretion when he told the jury about the effect of their answers via this instruction. We disagree. Under Seppi v. Betty, 99 Idaho 186, 579 P.2d 683 (1978), whether to instruct the jury on the effect of its answers lies in the trial court’s discretion. The reasons for our decision in Seppi are likewise applicable to the instant case:
“It would be incredibly naive to believe that jurors, after having listened attentively to testimony of the parties and a parade of witnesses and after having heard the arguments of counsel, will answer questions on a special verdict form without giving any thought to the effect those answers will have on the parties and to whether their answers will effectuate a result in accord with their own lay sense of justice. With respect to most questions, the jury would have to be extremely dullwitted not to be able to guess which answers favor which parties. In those instances where the legal effect of their answers is not so Obvious, the jurors will nonetheless speculate, often incorrectly, and thus subvert the whole judicial process.
“It is this latter problem, juries speculating on the effect of their answers, that creates a unique danger when the issues in a comparative negligence case in Idaho are submitted to a jury in a special verdict form.” 99 Idaho at 193, 579 P.2d at 690.
Accordingly, to alleviate the unique danger recognized in Seppi, its progeny, and this case, we again hold that it was appropriate for the trial judge to instruct the jury regarding the effect of their answers to the questions on the special verdict form.
The decision and judgment of the trial court are affirmed in part and reversed in part, and remanded to the trial court to enter a judgment on the jury’s verdict consistent with this opinion. Each party will bear its respective costs and attorney fees on appeal.
SHEPARD, C.J., and JOHNSON, J., concur.

. "QUESTION NO. 5: What is the total amount of damage sustained by plaintiff Anne Teresa Howes in the following five (5) categories:
(1) Medical costs (past and future) $ 50,000
(2) Permanent disfigurement $ 1,000
(3) Impairment of capacity for work and inability to perform usual activities because of the injury $ 5,000
(4) Reasonable value of necessary help in the home for past and future $ 12,000
(5) Physical and mental pain and suffering (past and future) $ 50,000
TOTAL: ... $118,000"


. Since trial and appellate briefing, I.C. § 49-801A has been amended and recodified as I.C. § 49-619.


. "49-918. Temporary movement of harvesting machinery after darkness. — Notwithstanding any other provision of law, harvesting machinery may be moved during hours of darkness when said machinery is equipped, in addition, to those requirements set forth in chapter 8, title 49, Idaho Code, with a flashing amber-colored light at least four (4) inches in diameter clearly visible from in front of the machinery, a flashing red-colored light at least four (4) inches in diameter clearly visible from the back of said machinery, and said machinery is preceded by a well-lighted pilot vehicle or flagman at least 300 feet in advance of such vehicle to give warning of the approach of said equipment and followed by a well-lighted pilot vehicle or flagman at least 300 feet behind such vehicle to give warning of the presence of said equipment on the roadway ahead.” [Since trial and appellate briefing, I.C. § 49-918 has been modified and recodified as I.C. § 49-1012.]


.The purpose clause of the 1986 amendment to I.C. § 49-801A further emphasizes that farm vehicles were not allowed on the highway at night prior to the amendment. It states that the purpose of the amendment is "to provide an exception for movement of certain farm vehicles on highways, other than interstate highways, during a specified period,” that period being from one-half hour after sunset to one-half hour before sunrise.